DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments filed 8/9/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to recite a time interval before the time of the event and that the augmented audio content begins during the time interval before the time of the event.  Applicant argues that Shichman does not teach outputting augmented audio content that beings during the 5 seconds before the whistle and that Conrad does not describe the audio “that beings during the time interval before the time of the event”.  
Applicant’s amendments and arguments do not overcome the prior art rejection of record previously used to rejected the claims.  
In regards to the Shichman reference, the Examiner indicated that an augmented version of the content item (video) corresponds to the time interval (see Paragraph 0173), while Conrad was used to modify the Shichman reference to instead augment a content item with audio instead of video (see Paragraph 0160).  Shichman discloses the amended limitations, wherein a time interval is before the time of the event and comprises an augmented video content item that begins during the time interval before the time of the event.  Shichman discloses in Paragraph 0155 that augmentation may occur based on specific times in the video and Paragraph 0157 further emphasizes that a time indication may be 5 seconds before and 5 second after a whistle of a referee in the video content.  The Examiner notes that this time interval is “before the time of the event” because the event starts 5 seconds before the whistle is blown by the referee.  The amended claim limitations are broad and do not require the entire interval to be before the time of the event.  Paragraph 0156 and 0173 further describe the actual augmentation of the content item based on the determined time interval described in Paragraphs 0155 and 0157.  Conrad is only used to modify the type of augmented item during a time interval to be audio, instead of video.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
An updated rejection addressing the amended claim limitation and new claim has been issued below.


	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shichman et al. (U.S. Patent Application Publication 2018/0132011) in view of Conrad et al. (U.S. Patent Application Publication 2013/0268955).
	Referring to claim 1, Shichman discloses determining, by a computing device, a time of an event in a content item (see Paragraph 0157 for determining a time of an event that occurs in a content item).
	Shichman also discloses determining, based on information associated with the event, a time interval before the time of the event (see Paragraph 0157 for determined a fixed time for events, wherein if a whistle blows at second 165, the system may determine the start time at second 160, therefore determined five seconds before the referee blows the whistle in the content item).
	Shichman also discloses outputting an augmented version of the content item that comprises augmented video content that begins during the time interval before the time of the event (see Paragraph 0173).
	Shichman fails to teach outputting an augmented version of the content item that comprises augmented audio content corresponding to the time interval.
	Conrad discloses outputting an augmented version of the content item that comprises augmented audio content (see Paragraphs 0044, 0160-0161 and 0163-0165).
	It would have been obvious to a person of ordinary skill in the art to modify the augmentation system, as taught by Shichman, using the audio augmentation functionality, as taught by Conrad, for the purpose of allowing a user to watch a basketball game and feel the effect of the game on other fans, thereby improving his experience of the game (see Paragraph 0019 of Conrad).

	Referring to claim 2, Conrad discloses that the information associated with the event comprises participant information (referee blowing the whistle) associated with the content item (see Paragraph 0157).

	Referring to claim 3, Shichman discloses determining the time interval of the event (see the rejection of claim 1), while Conrad discloses that the augmented version of the content item comprises audio effects added to a portion of the content item and that the audio effects comprises audience sounds (see Paragraphs 0044, 0160-0161, 0163-0165 and 0169).

	Referring to claim 4, Shichman discloses that the augmented version of the content item comprises augmented video content comprising video effects (see Paragraph 0094 and 0170-0171).
	Shichman also discloses determining, based on metadata associated with the content item, a region of interest of a video frame of the content item (see Paragraph 0068-0070 for identifying a player in the frame of a video content item).
	Shichman also discloses adding, based on the information associated with the event, the video effects to a portion of the video frame corresponding to the region of interest (see Paragraph 0094 for allowing a user to change an identified players name based on the metadata (the player’s name) and further note Paragraphs 0170-0171).

	Referring to claim 5, Shichman explicitly discloses determination of a time interval (see the rejection of claim 1), wherein Conrad further discloses that the information for the event comprises more values indicating an estimated level of audience reaction to the event, and the augmented version of the content item comprises audio effects, add to a portion of the content item, based on the estimated level of audience reaction (see Paragraph 0167).

	Referring to claim 6, Shichman explicitly discloses determination of a time interval and adding effects to one or more portions outside of the time interval (see Paragraphs 0171-0172 for augmenting intro/outros or augmenting replays or using offsets to later insert video effects), wherein Conrad further discloses adding, based on the information associated with the event, audio effects to one or more portions outside of the time interval (see Paragraph 0162 for augmenting an episode of a television program after it has aired by adding media reactions of her friends).

Referring to claim 7, Shichman discloses that the information associated with the event comprises a first estimated excitement level associated with the event (see Paragraphs 0106-0107).
Shichman also discloses determining, based on metadata associated with the content item and for a second event in the content item, a second estimated excitement level higher than the first estimated excitement level (see Figure 5 and Paragraphs 0106-0107).
Shichman also discloses outputting, during a second time interval before a time of the second event and based on the second estimated excitement level second augmented content, wherein a duration of the second time interval is longer than a duration of the time interval (see Paragraphs 0125-0126 and Paragraph 0129 for sending the excitement levels to the augmenting module 222 and using this information to augment and Paragraph 0183 for the second time interval (5 to 15 seconds being longer than the first time interval).
The Examiner notes the rejection of claim 1 for Conrad teaching augmented audio content.

Referring to claim 8, Shichman explicitly discloses determination of a time interval and augmenting of a content item during the time interval (see the rejection of claim 1), wherein Conrad discloses that the augmented version of the content item comprises audio effects added to a portion of the content item (see the rejection of claim 1).
Conrad also discloses selecting, from a database and based on the information associated with the event, a first audio template (see Paragraph 0160 for selecting prior media reactions by the augmenting module 222, wherein Paragraph 0042 teaches that the reaction history is stored in a database).
Conrad also discloses determining the audio effects based on the first audio template (see Paragraph 0160 for the augmenting module using the reaction history).

Referring to claim 9, Shichman explicitly discloses determination of a time interval and augmenting of a content item during the time interval (see the rejection of claim 1), wherein Conrad also discloses that the augmented version of the content item comprises audio effects added to a portion of the content item (see the rejection of claim 1) and the information associated with the event comprises an estimated excitement level associated with the event (see the rejection of claim 7).
Conrad also discloses determining a difference between an excitement level, associated with audio determined based on the information associated with the event, and the estimated excitement level associated with the event (see Paragraphs 0106 and 0160).
Conrad fails to teach that based on the difference, generating the audio effects by increasing a volume of the audio.
The Examiner takes Official Notice that based on a difference between an excitement level, generating the audio effects by increasing a volume of the audio.
It would have been obvious to a person of ordinary skill in the art to modify the augmentation system, as taught by Shichman and Conrad, using the volume adjustment functionality, as taught by the Examiner’s Official Notice, for the purpose of allowing a user to hear prominent portions of the video content item if the volume is too low.

	Referring to claim 10, Shichman discloses that determining the time of the event is based on metadata associated with the content item (see Paragraph 0053, 0157 and 0159).

	Referring to claims 11-12, see the rejection of claims 1 and 8.
	Referring to claim 13, see the rejection of claim 2.
	Referring to claim 14, see the rejection of claim 3.
	Referring to claim 15, see the rejection of claim 4.
	
	Referring to claim 16, Shichman discloses that the augmented version of the content item comprises augmented video content comprising video effects (see Paragraph 0172 for effects existing in the event).
	Shichman also discloses determining a video template based on the information associated with the event (see Paragraph 0172 for marking the effects in the video).
	Shichman also discloses adding, based on the information associated with the event and on the video template, the video effects to the content item (see Paragraph 0172 for associating an effect identified with an event in the video content item and using pointers to associate an effect and/or modification applied to the input video to an event identified in the input video).

	Referring to claim 17, see the rejection of claim 1.
	Referring to claim 18, see the rejection of claims 1, 8 and 16.
	Referring to claim 19, see the rejection of claim 19.

	Referring to claim 20, Conrad discloses that the audio template comprises audio that was captured for a past activity (see Paragraph 0160).

	Referring to claim 21, Conrad discloses determining a second time interval after the time of the event and that the augmented audio content ends during the second time interval (see Paragraph 0162 for the user requesting, two hours after a first airing of The Office, Episode 104 that the program be augmented with media reactions of her friends).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


October 18, 2022